903 So. 2d 292 (2005)
Robbie CLARK, Jr., Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-3223.
District Court of Appeal of Florida, Third District.
June 8, 2005.
Robbie Clark, Jr., in proper person.
*293 Charles J. Crist, Jr., Attorney General, and Fredericka Sands, Assistant Attorney General, for appellee.
Before COPE, GREEN, and SUAREZ, JJ.
PER CURIAM.
We affirm the trial court's denial of the appellant's Rule 3.800(a) motion made pursuant to Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), because Blakely does not apply retroactively to cases on collateral review that became final prior to issuance of that decision. See Burgal v. State, 888 So. 2d 702 (Fla. 3d DCA 2004); McBride v. State, 884 So. 2d 476, 478 (Fla. 4th DCA 2004).